Citation Nr: 1228429	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-24 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative intervertebral disc disease of the lumbar spine with left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted service connection for degenerative intervertebral disc disease of the lumbar spine and assigned a 20 percent evaluation, effective February 12, 1999.  Subsequently, the case was transferred to the jurisdiction of the RO in Buffalo, New York.

This case was previously before the Board in July 2009, when it was remanded for additional development.  In March 2010, while the case was in remand status, the Appeals Management Center (AMC) in Washington, D.C., amended the description of the Veteran's service-connected disability to include left lower extremity radiculopathy.  The issue currently developed for appeal is as set forth on the title page.

The Board remanded the case again in June 2010 for further development.  The case is again before the Board for appellate review.

Virtual VA reveals no evidence pertinent to the Veteran's claim.

The appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

When this case was most recently remanded in June 2010, the Board requested that the Veteran be scheduled for a VA examination for purposes of ascertaining the severity and manifestations of the service-connected disability of his lumbar spine.  The examiner was to determine, among other things, whether there was any neurological impairment associated with the Veteran's service-connected disorder.  If neurological impairment was found, the examiner was to specifically identify the nerve or nerves affected and describe the severity of any paralysis identified (i.e., whether any such paralysis was complete, or was incomplete and was mild, moderate, or severe).  Thereafter, the agency of original jurisdiction was to again review the Veteran's claim. 

Unfortunately, the requested development still has not been fully completed.  The record shows that the Veteran was examined in August 2010.  While the examiner found objective evidence of associated neurological impairment in the left lower extremity, and noted that the "S1" nerve was affected, he did not specifically identify the nerve or nerves involved, although the remand instructions explicitly required this.  (The Board notes that the AMC concluded from the report that it was the internal saphenous nerve that was affected, however, the basis for that conclusion is unclear, inasmuch as the posterior tibial nerve is also involved in plantar flexion.  See 38 C.F.R. § 4.124a, Diagnostic Code 8525.  Further, it is unclear whether the sciatic or other nerve might be involved.)  In the August 2010 examination report, the examiner noted that the Veteran had left S1 radiculopathy, manifested by weakness.  He noted that the nerve was not paralyzed but "rather did not function normally."  Despite the fact that he found the nerve was not paralyzed, he was asked to clearly describe the relative severity and level of impairment of the neurological impairment (i.e., mild, moderate, or severe).  He did not provide any description of the severity of the Veteran's left radiculopathy, other than that it caused weakness.  Without this information, the Board cannot accurately rate the Veteran's disability.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.  A remand is required.  38 C.F.R. § 19.9 (2011). 

Clinical records of the Veteran's VA treatment were last obtained in November 2009.  On remand, efforts should be made to obtain records of any relevant treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.    38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional evidence received should be associated with the claims file.  Attempts made to obtain the records should be associated with the claims folder. 

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran may have received since November 25, 2009, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If records are not obtained, the claims file should contain documentation of the attempts made and notice should be provided in accordance with applicable provisions. 

3.  Thereafter, and after pertinent records have been obtained schedule the Veteran for a VA examination(s) to ascertain the severity and manifestations of his service-connected back disorder and the left lower extremity radiculopathy.  The examiner(s) should conduct all testing and evaluations needed, and must discuss the rationale for all opinions provided. 

The examiner(s) should specifically identify the nerve or nerves affected by the Veteran's service-connected degenerative disc disease (i.e., whether the internal saphenous, posterior tibial, sciatic, and/or any other nerves are affected).  The examiner should also describe the severity of the impairment caused by the affected nerve(s) to include whether the paralysis is complete or partial, and if partial, all manifestations should be assigned so that a determination as to whether the incomplete paralysis is severe, moderate, or mild.  

4.  Thereafter, take adjudicatory action on the Veteran's claim.  In so doing, consider both the "old" and "new" criteria employed in rating disabilities of the spine.  Also consider whether "staged" ratings are warranted pursuant to Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If the benefit sought remains denied, furnish a supplemental statement of the case to the Veteran and his representative, containing, among other things, a citation to, and summary of, the "old" criteria for rating disabilities of the spine (38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002)), the "new" criteria for rating intervertebral disc syndrome (38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011)), and any additional neurological codes deemed applicable, including            38 C.F.R. § 4.124a, Diagnostic Code 8525, if indicated.  After the Veteran and his representative have been given an opportunity to respond, the claims file should be returned to this Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


